 Case 3:20-cr-03510-JLS Document 37 Filed 03/10/21 PageID.69 Page 1 of 1



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                       SOUTHERN DISTRICT OF CALIFORNIA
8                      (HONORABLE JANIS L. SAMMARTINO)
9
10   UNITED STATES OF AMERICA,                    CASE NO.: 20-cr-03510-JLS
11                      Plaintiff,
12         v.                                     ORDER TO CONTINUE MOTION
                                                  HEARING/TRIAL SETTING; AND
13   KARINA CANGA,                                EXCLUDE TIME UNDER SPEEDY
                                                  TRIAL ACT
14                      Defendant.
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY

17   ORDERED that Ms. Canga’s Motion Hearing/Trial Setting currently scheduled

18   for March 12, 2021 be continued to April 9, 2021 at 1:30 p.m. Defendant shall file

19   an acknowledgement of the new hearing date by April 2, 2021.

20         For the reasons set forth in the joint motion, the court finds that time is

21   excludable and that the ends of justice served by granting the requested continuance

22   outweigh the best interest of the public and the defendant in a speedy trial.

23          SO ORDERED.

24   Dated: March 10, 2021
25
26
27
28
